  Case 1:18-cv-00950-LO-JFA Document 661 Filed 12/18/19 Page 1 of 2 PageID# 28414


                               UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.
                                         Plaintiff(s),
                    v.
                                                                       JURY TRIAL
COX COMMUNICATIONS, INC,                                             Case No. 1:18CV950
et al.
                                         Defendant(s).


HONORABLE LIAM O’GRADY presiding                                      Court Reporter:   N. Linnell/ A.
                                                                                        Thomson
Deputy Clerk: Amanda                                                     Court Time:    9:07 – 10:15
Proceeding Held: December 18, 2019                                                      10:30 – 11:43
                                                                                        11:58 – 12:18
                                                                                        3:39 – 3:41

                                                                  Total Time in Court   2 hr. 43 min.
Appearances:

    Plaintiff(s):        Scott Zebrak, Matthew Oppenheim, Jeffrey Gould, Lucy Noyola, Jia Rye, Andrew
                         Guerra, Michael Druckman

    Defendant(s): Thomas Buchanan, Michael Elkin, Jennifer Golinveaux, Thomas Lane, Sean
                  Anderson, Cesie Alvarez, Thomas Kearney, Michael Brody, Diana Leiden, Geoffrey
                  Eaton


Day 12
9:07 a.m. – Court resumes.
9:09 a.m. – Mr. Oppenheim presents closing arguments.
10:14 a.m. – Mr. Oppenheim concludes.
10:15 a.m. – Jury excused.
10:15 a.m. – Court recesses.
10:30 a.m. – Court resumes.
10:31 a.m. – Jury returns to the courtroom.
10:31 a.m. – Mr. Elkin presents closing arguments.
11:42 a.m. – Mr. Elkin concludes.
11:42 a.m. – Jury excused.
11:43 a.m. – Court recesses.
11:58 a.m. – Court resumes.
11:59 a.m. – Jury returns to the courtroom.
11:59 a.m. – Mr. Oppenheim begins rebuttal closing arguments.
  Case 1:18-cv-00950-LO-JFA Document 661 Filed 12/18/19 Page 2 of 2 PageID# 28415


12:13 p.m. – Mr. Oppenheim concludes.
12:17 p.m. – Jury excused to begin deliberations.
12:18 p.m. – Court recesses.
3:39 p.m. – Court resumes. Court and counsel discuss jury question #1.
3:41 p.m. – Court recesses.
